DETAILED ACTION
                                          Response to Amendment
-	The reply filed 02/03/21, has been entered. Claims 3-4 are cancelled. Claims 1, 2, 5-7 are pending in the application.
			Response to the applicant’s amendment 
-	Applicant's request for reconsideration of the finality of the rejection of the last Office action regarding the rejection of non-statutory double patenting and restriction of non-elected invention due to constructive election by original presentation is persuasive and, therefore, the finality of that action is withdrawn. 

                                         EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and or additions be acceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no latter than the payment of the issue fee.  
The application has been amended as follows:
	PLEASE AMEND THE CLAIMS AS FOLLOWS:

Rejoin claims 6 and 7. 
 
                                   Allowable Subject Matter 
1.	Claims 1, 2, and 5-7 are allowed. The following is an Examiner's statement of reasons for allowance: 
A receiving apparatus /transmitting apparatus comprising an encoding/decoding values of the interleaved/deinterleaved plurality of groups on a LDPC code rate of LDPC codes being 12/15 and code length of the LDPC code being 64800 bits and wherein the plurality of groups interleaved/deinterleaved based on an equation with specific interleaving/deinterleaving order as defined in the table of claims 1 and 6. Consequently, claims 1 and 6 are allowed over the prior arts. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well. 
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112